      Case 3:20-cv-00258-DPM Document 18 Filed 04/15/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

EVOLVE BANK & TRUST                                           PLAINTIFF

v.                        No. 3:20-cv-258-DPM

HECTOR BOVE afk/a Hector Esteban
Bove Armand Ugon; RAVEN AGRICULTURE,
LLC; DELTA BAY AGRI, LLC; and TOGO
FARMING, LLC                                              DEFENDANTS

                                 ORDER
     1. The Court directs the Clerk to seal Doc. 6, 6-1, & 7, pending
resolution of Bove' s motion to strike and for sanctions, Doc. 12. The
Court discourages the parties from communicating with the Court by
email on matters of substance, except as outlined in the Scheduling
Order.     Counsel should file anything deserving the Court's
consideration on the record.
     2. Evolve timely amended its complaint as a matter of course.
FED. R. Crv. P. 15(a)(l)(B). Defendants' motion to dismiss the original
complaint, Doc. 10, is therefore denied without prejudice as moot. Pure
Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002).
Case 3:20-cv-00258-DPM Document 18 Filed 04/15/21 Page 2 of 2



So Ordered.

                                     •      7J
                            D .P. Marshall Jr.
                            United States District Judge




                              -2-
